 1

 2

 3

 4

 5

 6
                           UNITED STATES DISTRICT COURT
 7
                                   EASTERN DISTRICT OF CALIFORNIA
 8

 9   RICARDO TORRES,                                      Case No. 1:17-cv-00888-SAB

10                    Plaintiff,                          ORDER DIRECTING CLERK OF COURT
                                                          TO CLOSE CASE AND ADJUST THE
11           v.                                           DOCKET TO REFLECT VOLUNTARY
                                                          DISMISSAL PURSUANT TO RULE 41(a)
12   LA FAVORITA BROADCASTING, INC., et                   OF THE FEDERAL RULES OF CIVIL
     al.,                                                 PROCEDURE
13
                      Defendants.                         (ECF No. 89)
14

15          On June 7, 2021, a stipulation was filed dismissing this action with prejudice and with

16 each party to bear its own costs and fees. In light of the stipulation of the parties, this action has

17 been terminated, Fed. R. Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688, 692

18 (9th Cir. 1997), and has been dismissed with prejudice and without an award of costs or

19 attorneys’ fees.
20          Accordingly, the Clerk of the Court is HEREBY ORDERED to CLOSE the file in this

21 case and adjust the docket to reflect voluntary dismissal of this action pursuant to Rule 41(a).

22
     IT IS SO ORDERED.
23

24 Dated:      June 7, 2021
                                                          UNITED STATES MAGISTRATE JUDGE
25

26
27

28

                                                      1
